UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form6-K Report of Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of: December 2014Commission File Number: 1-14830 GILDAN ACTIVEWEAR INC. (Translation of Registrant’s name into English) 600 de Maisonneuve Boulevard West 33rd Floor Montréal, Québec Canada H3A 3J2 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form20-Fo Form40-Fþ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(1):o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):o SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GILDAN ACTIVEWEAR INC. Date:December 23, 2014 By: /s/Lindsay Matthews Name: Lindsay Matthews Title: Vice-President, General Counsel and Corporate Secretary SEC 1815 (04-09) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. EXHIBIT INDEX Exhibit Description of Exhibit Management Proxy Circular
